Case 3:19-cv-00879-MHL Document 6 Filed 11/27/19 Page 1 of 3 PageID# 55



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


KASHYAP “KASH” PATEL                          )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )              Case 3:19-cv-879-MHL
                                              )
                                              )
POLITICO, LLC et al                           )
                                              )
       Defendants.                            )
                                              )


            MEMORANDUM IN SUPPORT OF
                    UMMM




       MOTION TO REMAND CASE TO STATE COURT
       Plaintiff, Kashyap “Kash” Patel, by counsel, pursuant to Local Civil Rule 7(F),

files this Memorandum in Support of his motion to remand this action to the Circuit

Court for the County of Henrico, Virginia.

       The Court lacks subject matter jurisdiction.

       Contrary to the allegations in paragraph 6 of Defendants’ notice of removal,

Plaintiff is a citizen of the District of Columbia. Plaintiff maintains a D.C. driver’s

license, a copy of which is attached as Exhibit “A”. Plaintiff lives in D.C. at the address

on his driver’s license. Plaintiff has lived and worked in D.C. for the past six (6) years at

the Department of Justice, at the Capitol (for the House Permanent Select Committee on

Intelligence), and, currently, at the White House for the National Security Council. As

alleged in the complaint, Plaintiff is an attorney and a member of the Bars of the States of

Florida and New York. A cursory review of the online public records of the Florida State

Bar shows that Plaintiff’s current work address is the White House in Washington, D.C.

                                             1
Case 3:19-cv-00879-MHL Document 6 Filed 11/27/19 Page 2 of 3 PageID# 56



[https://www.floridabar.org/directories/find-

mbr/?barNum=&fName=Kashyap&lName=Patel].

       For diversity purposes, a limited liability company has the citizenship of its

members. See Carden v. Arkoma Assocs., 494 U.S. 185, 195 (1990); Gen. Tech.

Applications, Inc. v. Exro Ltda, 388 F.3d 114, 120 (4th Cir. 2004) (limited liability

companies have citizenship of their members).

       The notice of removal [ECF No. 1] establishes that Defendants, Politico, LLC

(“Politico”) and Robert Allbritton (“Allbritton”), are citizens of the District of Columbia.

The complaint alleges that Defendant, Natasha Bertrand (“Bertrand”), is a citizen of the

District of Columbia. In their notice of removal, Defendants do not dispute Plaintiff’s

allegations regarding Ms. Bertrand’s citizenship.

       Because Plaintiff and all the Defendants are citizens of the same state, the Court

lacks subject matter jurisdiction. See Title 28 U.S.C. 1332(a) (“The district courts shall

have original jurisdiction of all civil actions where the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between— (1) citizens of

different States”).



       WHEREFORE, Plaintiff, Kashyap “Kash” Patel, respectfully requests the Court

to grant his Motion, remand the case to State Court, and award attorney’s fees in the sum

of $950.



DATED:         November 27, 2019




                                                2
Case 3:19-cv-00879-MHL Document 6 Filed 11/27/19 Page 3 of 3 PageID# 57



                              KASHYAP “KASH” PATEL



                              By:    /s/Steven S. Biss
                                     Steven S. Biss (VSB # 32972)
                                     300 West Main Street, Suite 102
                                     Charlottesville, Virginia 22903
                                     Telephone:      (804) 501-8272
                                     Facsimile:      (202) 318-4098
                                     Email:          stevenbiss@earthlink.net

                                     Counsel for the Plaintiff




                            CERTIFICATE OF SERVICE

       I hereby certify that on November 27, 2019 a copy of the foregoing was filed

electronically using the Court’s CM/ECF system, which will send notice of electronic

filing to counsel for the Defendants and any/all other interested parties receiving notices

via CM/ECF.




                              By:    /s/Steven S. Biss
                                     Steven S. Biss (VSB # 32972)
                                     300 West Main Street, Suite 102
                                     Charlottesville, Virginia 22903
                                     Telephone:      (804) 501-8272
                                     Facsimile:      (202) 318-4098
                                     Email:          stevenbiss@earthlink.net

                                     Counsel for the Plaintiff




                                            3
